Title: To George Washington from Burgess Ball, 24 August 1794
From: Ball, Burgess
To: Washington, George


               
                  Dear sir
                  Bath [Berkeley County, Va.] 24th of August 1794
               
               Yours of the 10th I recd here on the 17th & shd e’er this have answer’d it; but wish’d to do it with better Information than I then had, and indeed I wd have waited another day, as this day I expect Genl Mason in from Loudoun, but, tomorrow is the Post day from Winchester and an opporty just now offers there. The Conduct of the People in the upper part of Pensylva. is exceedingly reprobated by all the thinkg part here; and by those who have always been opposed to the Excise, as well as those in favour of it. The Gent. just callg on his way to Winchester; obliges me to curtail this Letter, & to inclose you a Scroll I wrote some days ago—I’ve just now been talk’d to Genl Mason who arrived last Night abt Loudon—He says he is afraid the Militia wd not be got easily to march, but, as he had ever been opposed to the Excise System, he wd think it more incumbent on him to use his
                  
                  Exertions to have the Laws executed—Genl Darke I believe, wd be fond of going out, but Genl Morgan, I fear, without the Chief Command wd not.
               I hope you’ll excuse my takg this liberty of expressg myself—I thank God I’m better than at the date of my other. Im in haste Dr sir Yr Affect. Hbl. servt
               
                  B. Ball
               
            